
	
		II
		111th CONGRESS
		2d Session
		S. 3002
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. McCain (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to more effectively regulate dietary supplements that may pose
		  safety risks unknown to consumers. 
	
	
		1.Short titleThis Act may be cited as the
			 Dietary Supplement Safety Act of
			 2010.
		2.Amendments to the Federal Food, Drug, and
			 Cosmetic Act
			(a)DefinitionsSection 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321) is amended by adding at the end the
			 following:
				
					(ss)Dietary supplement facilityThe term dietary supplement
				facility means any business or operation engaged in manufacturing,
				packaging, holding, distributing, labeling, or licensing a dietary supplement
				for consumption in the United
				States.
					.
			(b)Registration of dietary supplement
			 facilities
				(1)Adulterated foodSection 402 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 342) is amended by inserting at the end the
			 following:
					
						(j)If it is a dietary supplement that is
				manufactured, packaged, held, distributed, labeled, or licensed by a dietary
				supplement facility that is not registered with the
				Secretary.
						.
				(2)Registration of food
			 facilitiesSection 415 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d) is amended—
					(A)in the section heading, by striking
			 facilities and inserting
			 and dietary supplement
			 facilities; and
					(B)in subsection (a)—
						(i)in paragraph (2)—
							(I)by striking An entity and
			 inserting the following:
								
									(A)Food facilitiesAn
				entity
									;
				and
							(II)by adding at the end the following:
								
									(B)Dietary supplement facilities
										(i)In generalA dietary supplement facility (referred to
				in the section as a dietary supplement registrant) shall submit
				a registration under paragraph (1) to the Secretary containing information
				necessary to notify the Secretary of the name and address of each facility at
				which, and all trade names under which, the dietary supplement registrant
				conducts business. At the time of registration, the dietary supplement
				registrant shall also file with the Secretary a list of all dietary supplements
				manufactured, packaged, held, distributed, labeled, or licensed by the
				facility. Such list shall be prepared in such form and manner as the Secretary
				may prescribe, and shall be accompanied by a full list of the ingredients
				contained in each dietary supplement, and a copy of the labeling used by the
				facility for each dietary supplement.
										(ii)UpdatesEach dietary supplement registrant shall
				update the registrant's registration annually on or before the anniversary date
				of the registrant's initial registration. Each dietary supplement registrant
				shall also update the registrant's registration to include information
				regarding any new dietary supplement, or reformulation of an existing dietary
				supplement, on or before the date such dietary supplement is marketed for
				consumption in the United States.
										;
				and
							(ii)in paragraph (3), by inserting or
			 dietary supplement registrant after notify the
			 registrant.
						(c)New dietary ingredientsSection 413 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350b) is amended—
				(1)by striking subsection (a) and inserting
			 the following:
					
						(a)In generalA dietary supplement which contains a new
				dietary ingredient shall be deemed adulterated under section 402(f) unless
				there is a history of use or other evidence of safety establishing that the
				dietary ingredient when used under the conditions recommended or suggested in
				the labeling of the dietary supplement will reasonably be expected to be safe
				and, at least 75 days before being introduced or delivered for introduction
				into interstate commerce, the manufacturer or distributor of the dietary
				ingredient or dietary supplement provides the Secretary with information,
				including any citation to published articles, which is the basis on which the
				manufacturer or distributor has concluded that a dietary supplement containing
				such dietary ingredient will reasonably be expected to be safe. The Secretary
				shall keep confidential any information provided under this subsection for 90
				days following its receipt. After the expiration of such 90 days, the Secretary
				shall place such information on public display, except matters in the
				information which are trade secrets or otherwise confidential, commercial
				information.
						;
				(2)in subsection (c), by striking was
			 not marketed in the United States before October 15, 1994 and does not include
			 any dietary ingredient which was marketed in the United States before October
			 15, 1994 and inserting is not included on the list of
			 Accepted Dietary Ingredients, to be prepared, published, and
			 maintained by the Secretary; and
				(3)by adding at the end the following:
					
						(d)Maintaining substantiation
				fileAny person submitting
				information to the Secretary under subsection (a) shall create and maintain a
				scientifically reasonable substantiation file relating to the claim that the
				dietary ingredient or dietary supplement will reasonably be expected to be
				safe. The substantiation file shall be prepared and maintained in such form and
				manner as the Secretary may prescribe and shall be available for review and
				inspection by the Secretary upon request.
						(e)Evidence of complianceA dietary supplement facility or retailer
				shall, prior to manufacturing, packaging, holding, distributing, labeling, or
				licensing the dietary supplement, obtain adequate written evidence from the
				preceding responsible entity in the chain of commerce that the product is
				registered as required by section 415 and that the requirements of subsection
				(a) have been met. Such facility or retailer shall maintain such evidence of
				compliance for review and inspection by the Secretary upon
				request.
						.
				(d)Civil monetary penalty for
			 non-ComplianceSection 303 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended by adding
			 at the end the following:
				
					(h)Civil monetary penalty for
				non-ComplianceNotwithstanding the provisions of
				subsection (a), any person who manufacturers, packages, holds, distributes,
				labels, or licenses a dietary supplement in violation of section 301, 402, 413,
				415, 501, 502, 505, or 761, may, in addition to other penalties imposed in this
				section, be fined not more than twice the gross profits or other proceeds
				derived from the manufacture, packaging, holding, distribution, labeling, or
				license of such dietary
				supplement.
					.
			(e)Adverse event reporting for dietary
			 supplementsSection 761 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379aa–1) is amended—
				(1)in the section heading, by striking
			 Serious
			 adverse and inserting Adverse;
				(2)in subsection (a), by adding at the end the
			 following:
					
						(4)Adverse event reportThe term adverse event report
				means a report of non-serious adverse events that is required to be submitted
				to the Secretary under subsection
				(b).
						;
				(3)in subsection (b)(1)—
					(A)by striking The manufacturer
			 and inserting the following:
						
							(A)Serious adverse eventsThe
				manufacturer
							;
				and
					(B)by adding at the end the following:
						
							(B)Non-serious adverse eventsThe manufacturer, packer, holder,
				distributor, labeler, or licensee of a dietary supplement, whose name appears
				on the label of a dietary supplement marketed in the United States, shall
				submit to the Secretary, in such form and manner as the Secretary shall
				determine, a compilation report of all non-serious adverse events associated
				with such dietary supplement when used in the United States, accompanied by a
				copy of the label on or within the retail packaging of such dietary
				supplement.
							;
					(4)in subsection (c)(1), by adding at the end:
			 The responsible person shall annually submit to the Secretary a
			 compilation report of all non-serious adverse events received during the
			 preceding year.;
				(5)in subsection (e)(1), by adding at the end:
			 The responsible person shall maintain records related to each annually
			 submitted adverse event report for a period of 3 years.; and
				(6)in subsection (f), by striking or an
			 adverse event report voluntarily submitted and inserting or a
			 non-serious adverse report submitted annually.
				(f)Recall authority for dietary
			 supplements
				(1)In generalChapter IV of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 341 et seq.) is amended by adding at the end the
			 following:
					
						418.Recall authority for dietary
				supplements
							(a)Recall authority
								(1)Cease distribution and notification
				order
									(A)In generalIf the Secretary finds there is a
				reasonable probability that a dietary supplement or a product marketed or sold
				as a dietary supplement would cause serious, adverse health consequences or
				death, or is adulterated or misbranded, the Secretary shall issue a cease
				distribution and notification order requiring the person named in the order to
				immediately—
										(i)cease distribution of such dietary
				supplement or a product marketed or sold as a dietary supplement;
										(ii)notify distributors, importers, retailers,
				and consumers of the order; and
										(iii)instruct those distributors, importers,
				retailers, and consumers to cease distributing, importing, selling, and using
				the dietary supplement.
										(B)Informal hearingAn order described in subparagraph (A)
				shall provide the person subject to the order with an opportunity for an
				informal hearing, to be held not later than 10 days after the date of the
				issuance of the order, on the actions required by the order and on whether the
				order should be amended to require a recall of the dietary supplement or the
				product marketed or sold as a dietary supplement. The person subject to the
				order shall have 5 days to notify the Secretary of the person's intent to
				challenge the order. If, after providing an opportunity for such a hearing, the
				Secretary determines that inadequate grounds exist to support the actions
				required by the order, the Secretary shall vacate the order.
									(2)Recall
									(A)In generalIf, after providing an opportunity for an
				informal hearing under paragraph (1), the Secretary determines that the order
				should be amended to include a recall of the dietary supplement or the product
				marketed or sold as a dietary supplement with respect to which the order was
				issued, the Secretary shall, except as provided in subparagraphs (B) and (C),
				amend the order to require a recall. The Secretary shall specify a timetable in
				which the dietary supplement recall will occur and shall require periodic
				reports to the Secretary describing the progress of the recall. The Secretary
				shall have the authority to initiate the action prescribed in this subparagraph
				regardless of whether or not the person subject to the order elects to exercise
				the right to challenge the initial order as permitted under paragraph
				(1).
									(B)Content of amended orderAn amended order under subparagraph
				(A)—
										(i)shall not include recall of the dietary
				supplement or the product marketed or sold as a dietary supplement from
				individuals; and
										(ii)shall provide for notice to individuals, at
				the expense of retailers and to the satisfaction of the Secretary, subject to
				the risks associated with the use of such dietary supplement.
										(C)NotificationIn providing the notice required by
				subparagraph (B)(ii), if a significant number of such individuals cannot be
				identified, the Secretary shall notify such individuals pursuant to section
				705(b).
									.
				
